W. SHARP, Judge.
D.G., a juvenile, seeks a writ of prohibition to stop the trial court from holding a hearing to determine whether he should be involuntarily hospitalized, as part of a delinquency proceeding pursuant to chapter 39.0205, et seq. The trial court found D.G. incompetent pursuant to Florida Rule of Juvenile Procedure 8.095(a)(4). The trial judge then dismissed the petition for adjudication of delinquency. We grant the petition.
Rule 8.095(a)(4) provides that upon a finding of incompetence, proceedings shall be commenced to determine if the child should be involuntarily hospitalized. However, instead of staying the adjudicatory hearing and commencing the involuntary hospitalization proceeding, the trial judge in this case dismissed the delinquency petition and then attempted to proceed. By dismissing the petition, the trial court lost jurisdiction to proceed further.
Accordingly, we grant the petition and issue a writ of prohibition, prohibiting the trial court from proceeding further unless a new petition is filed, which reinstates the court’s jurisdiction.
Petition GRANTED.
DAUKSCH and HARRIS, JJ., concur.